Opinion by
Mr. Justice Paxron:
This was an appeal from the refusal of the court below to continue a special injunction. It has been our practice for several years not to discuss appeals from interlocutory orders or decrees. If any case could tempt us to depart from this rule, it is the present one. It involves an important and interesting question. We will not make it an exception, however, as tinas and experience have fully vindicated the wisdom of our practice. It will be time enough to discuss the question involved when the case comes here upon appeal from a final decree, and we have all the facts before us. In the mean time we see no sufficient reason to interfere with the action of the court below.
The decree is affirmed and the appeal dismissed, at the costs of the appellant.